PER CURIAM.
This Court has determined, after consideration of all available statistical information, that four new judicial positions consisting of three circuit judges and one county judge are needed for the proper operation of the court system of this state.
Eight circuits in the state made requests for additional judicial manpower. These requests were as follows:
Circuit County
Judges Judges
Fourth Circuit 1
Seventh Circuit 1
Ninth Circuit 1 2
Eleventh Circuit 2 1
Thirteenth Circuit 1
Fifteenth Circuit 2 2
Seventeenth Circuit 5 2
Eighteenth Circuit 1 _
Total Requests 14 7
The chief judges of the circuits were afforded an opportunity to explain in detail to the Chief Justice their respective judicial manpower needs.
The four judicial positions approved for certification consist of one circuit judge each for the Fourth, Seventh, and Thirteenth Judicial Circuits, and one county judge for Palm Beach County.
The need for the additional circuit judge in the Seventh Judicial Circuit is justified by the fact that it has the highest per-judge case load of any circuit in the state and has had a substantial increase in its felony case load.
The need for the additional circuit judges in the Fourth and Thirteenth Judicial Circuits is because each has had very substantial increases in juvenile proceedings, and *27the additional judge positions will allow the needed additional judge to be assigned to that division.
The need for the additional county judge in Palm Beach County is to provide necessary judicial service to the thirty-seven municipalities and to adequately cover the seven separate court locations now existing in that county.
This certification is conservative. The funds for these additional judge positions have been more than adequately provided for in the Governor’s proposed budget. It must be clearly understood that this certification does not take into account any increased judicial work load which might result from a substantial increase in mandatory sentence provisions, the abolishment of plea bargaining, or the return to the state courts of the diversity jurisdiction cases now in the federal courts. With reference to the latter, it appears that by congressional act the state court system will receive these diversity cases within the next year but at present it does not appear that new judge positions will be necessitated to absorb this case load.
CERTIFICATION
We therefore, in accordance with Section 9, Article V, Constitution of Florida, as revised March 14, 1972, hereby certify the need for one additional county court judge in Palm Beach County; one additional circuit judge in the Fourth Judicial Circuit consisting of Duval, Nassau, and Clay Counties; one additional circuit judge in the Seventh Judicial Circuit consisting of Flagler, Putnam, St. Johns, and Volusia Counties; and one additional circuit judge in the Thirteenth Judicial Circuit consisting of Hillsborough County; for a total of four additional trial court judicial positions.
This Court certifies the aforementioned judicial officers as necessary and recommends that they be made permanent by law and funded by this state.
OVERTON, C. J., and ADKINS, BOYD, ENGLAND, SUNDBERG and HATCH-ETT, JJ., concur.